Citation Nr: 0017741	
Decision Date: 07/07/00    Archive Date: 07/11/00

DOCKET NO.  97-09 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of a head injury, consisting of a seizure disorder, 
memory loss, and tremors.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel
INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1968.  

In a rating decision of September 1995, from which an appeal 
was taken, but not perfected, the Regional Office (RO) denied 
entitlement to service connection for the residuals of a head 
injury, to include a seizure disorder, memory loss, body 
tremors, and "hand shaking."  That decision has now become 
final.  

Since the time of the September 1995 decision denying 
entitlement to service connection for the residuals of a head 
injury (to include a seizure disorder, memory loss, body 
tremors, and "hand shaking"), the veteran has submitted 
additional evidence in an attempt to reopen his claim.  The 
RO found that such evidence was neither new nor material, and 
the current appeal ensued.  


FINDINGS OF FACT

1.  In a rating decision of September 1995, the Regional 
Office denied entitlement to service connection for the 
residuals of a head injury, to include a seizure disorder, 
memory loss, body tremors, and "hand shaking."  The veteran 
was notified of this decision and of his appellate rights; he 
did not initiate a timely appeal of it.

2.  Evidence submitted since the time of the RO's 
September 1995 decision denying entitlement to service 
connection for the residuals of a head injury, to include a 
seizure disorder, memory loss, body tremors, and "hand 
shaking" is duplicative and/or cumulative, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  Evidence received since the RO denied entitlement to 
service connection for the residuals of a head injury, to 
include a seizure disorder, memory loss, body tremors, and 
"hand shaking," is not new and material.  38 U.S.C.A. § 5108 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.156(a) (1999).  

2.  The decision of the RO in September 1995 denying the 
veteran's claim for service connection for the residuals of a 
head injury, including a seizure disorder, memory loss, body 
tremors, and "hand shaking" is final, and the claim is not 
reopened.  38 U.S.C.A. §§ 1110, 7105 (West 1991 & Supp. 
1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran was released from military service in February 
1968 and his initial claim for service connection for 
residuals of a head injury was received in February 1990.  He 
stated that he sustained a severe blow to his head and was in 
an Army hospital for 4 days.  By a rating decision dated in 
May 1990, the RO determined that the service records were 
negative for any head injury and denied his claim for service 
connection for residuals of a head injury.  After receipt of 
additional medical records, the RO again denied his claim in 
June 1990.  In February 1991 the RO denied his claim for 
service connection for epilepsy.  The veteran was informed of 
these decisions and of his appellate rights.  He did not file 
a timely appeal as to any of these decisions.

In a rating decision of September 1995, the RO denied 
entitlement to service connection for the residuals of a head 
injury, to include a seizure disorder, memory loss, body 
tremors, and "hand shaking."  In reaching that determination, 
the RO noted that the veteran's claim had previously been 
denied because there was no evidence of head injury or loss 
of consciousness in service, nor was there treatment for 
epilepsy or a seizure disorder during military service.  
While the service medical records show that the veteran was 
treated for wounds received in a fight in September 1996, 
there was no evidence of any head injury or loss of 
consciousness.  Moreover, as of the time of the veteran's 
service discharge, there was no evidence of any chronic 
residual disorder resulting from an in-service head injury.  
It was noted that medical records reflected that the veteran 
reported a history of a head injury in Korea during a tour of 
duty from 1966 to 1969; that he stated that he was 
unconscious for three days without proper medical attention; 
and that he had his first seizure in New York city.  Other 
medical records reflect that the veteran reported that his 
first seizure was in June 1968, and that he had had one 
episode every month.  In a 19 page statement received in 
October 1994, the veteran provided a detailed account of the 
in-service head injury, including the fact that he received 
no medical attention following the head injury, didn't think 
too much of the incident at the time, and finished the audit 
before returning to his headquarters in Seoul.  A review of 
pertinent evidence reportedly showed a diagnosis of seizure 
disorder based on history provided by the veteran that he had 
a head injury accompanied by loss of consciousness or coma 
during military service.  The RO noted that the majority of 
cited evidence indicated that no one had witnessed the 
veteran having a seizure.  When describing seizure episodes, 
the veteran reported "blackouts" or "jumping with a start."  
He further indicated that, on those occasions when he was 
depressed, he would drink and "hear voices," at which time 
his seizures would "kick in."  The veteran claimed that the 
frequency of his seizures was either once a month or weekly, 
and, at times, daily.  That evidence showed that the veteran 
had been admitted to several different hospitals for periods 
of longer than a month, and that, during those periods of 
hospitalization, no seizure activity had been observed.  Many 
of the veteran's treating examiners had questioned whether 
the veteran did, in fact, have a seizure disorder.  EEG 
testing conducted with the veteran both awake and asleep 
showed no evidence of any seizure activity.  Moreover, CT 
scans of the brain showed no evidence of residual brain 
trauma, that is, scarring or lesions on the brain from old 
injury.  Rather, the evidence of record showed that the 
veteran had been in many altercations since his discharge 
from service.  Moreover, various hospital and treatment 
reports indicated the presence of questionable or "pseudo" 
seizures (described as blackouts) related to alcoholism.  The 
veteran was notified of this decision by a letter dated 
September 15, 1995.

The veteran filed a timely notice of disagreement with this 
decision and the RO issued a statement of the case dated 
December 18, 1996.  A VA Form 9, dated March 10, 1997, was 
received by the RO later in March 1997, more than 60 days 
after the statement of the case and more than one year after 
the September 1995 decision.  In a statement of the case 
dated in August 1997, the RO noted that neither the veteran 
nor his representative disputed the fact that a timely appeal 
was not filed with the rating decision in September 1995.

Additional evidence of record showed that body tremors and 
"hand shaking" suffered by the veteran existed prior to his 
active service.  There was no evidence that the veteran's 
pre-service condition permanently worsened as a result of his 
active military service.  Moreover, the veteran's hand 
tremors were described as "congenital."  The RO concluded 
that, inasmuch as congenital or developmental defects were 
not disabilities within the meaning of applicable legislation 
providing compensation benefits, service connection for such 
"body tremors" or "hand shaking" could not be granted.  

In January 1997, the veteran was hospitalized at a Department 
of Veterans Affairs (VA) medical facility.  At the time of 
admission, the veteran gave a history of alcohol abuse and a 
seizure disorder, as well as a "closed head injury" during 
service.  Reportedly, while talking on the phone to his son 
on the day of admission, the veteran was noted to have 
suddenly stopped speaking.  His son, therefore, called 911.  
When the medics arrived, the veteran was alert but 
disorganized in speech, and was therefore brought in for 
further evaluation.  While he was being evaluated, the 
veteran was observed to suffer two episodes of generalized 
myoclonic seizure with postictal confusion and urinary 
incontinence.  He was therefore admitted to neurology for 
further treatment.  On review of systems, the veteran 
admitted to drinking alcohol, but stated that he had 
"stopped" approximately one week ago.  Additionally noted was 
a "long psychiatric history" with schizo-affective disorders 
and delusions.  

On physical examination at the time of admission, the 
veteran's pupils were reactive bilaterally from 2 to 1 
millimeters, with normal extraocular movements.  There was no 
evidence of nystagmus, and the veteran's facial sensation was 
intact.  The veteran's facial muscles were symmetrical, and 
his hearing was normal.  His uvula and tongue were described 
as being in the midline.  On strength testing, the veteran 
moved all four extremities with 5/5 strength, and no evidence 
of tremors.  On sensory examination, he displayed normal 
pinprick sensation throughout all four extremities.  Tests of 
coordination showed normal finger to nose, and a normal 
walking gait.  Reflexes were one plus bilaterally in the 
upper extremities, and in the knees, with no ankle jerks 
bilaterally.  Laboratory studies conducted at the time of the 
veteran's admission were unremarkable, though a urine 
toxicity screen showed positive results for nicotine, 
caffeine, and tetrahydrocannabinol.  

During the veteran's hospitalization, he was admitted to 
Neurology Service in order to stabilize his seizures.  
Accordingly, the veteran was loaded with Dilantin, and 
experienced no further seizures.  As to the veteran's schizo-
affective disorder, he displayed no evidence of psychotic 
symptoms, which is to say, hallucinations or delusions, 
though he did experience some paranoid ideation.  The veteran 
was evaluated by psychiatry service who felt that he would 
benefit from inpatient treatment.  However, the veteran 
refused a psychiatric inpatient stay, with the result that he 
was allowed to leave against medical advice.  At the time of 
discharge, it was noted that the veteran should be followed 
up in the psychiatry clinic within one month, and scheduled 
for an appointment at the seizure clinic in one month.  

During the course of VA outpatient treatment in March 1997, 
the veteran gave a history of schizophrenia and a seizure 
disorder.  The veteran stated that he had "called 911" 
because he wanted the dressing on his elbow changed.  
However, when paramedics arrived, he stated that he had 
suffered a seizure that day.  Upon arrival in the emergency 
room, the veteran denied the aforementioned seizure.  He did, 
however, state that he "had a seizure" and pointed to an old 
scar on his head, referring to an old head wound.  At the 
time of evaluation, it was noted that the veteran showed no 
other symptoms, and that he was not taking Dilantin.  

On physical examination, the veteran was described as 
"oriented" to the VA at Beacon Hill.  Motor examination was 
normal with the exception of a coarse bilateral tremor in the 
upper extremities.  Sensation was described as normal, and 
the veteran's left elbow wound was slightly purulent, with an 
old dressing.  The pertinent diagnoses were schizophrenia, 
seizure disorder (medication noncompliant), and left elbow 
wound.  Shortly thereafter, the veteran admitted that when he 
referred to a "seizure," he really meant that he couldn't 
"take care of himself."  

In a VA Seizure Clinic entry dated in May 1997, it was noted 
that the veteran had a history of "blackout spells."  On 
physical examination, the veteran was described as in no 
acute distress.  His speech was both fluent and coherent.  
There was a mild IV-V Hertz tremor of the bilateral upper 
extremities, as well as mild cogwheeling of both upper 
extremities.  The clinical assessment was of well controlled 
seizures, with no signs of Dilantin toxicity; and tremors, 
cogwheeling.  

During the course of an RO hearing in May 1997, the veteran 
stated that, in his opinion, his current seizure disorder was 
the result of a head injury in service.  Reportedly, while 
conducting an audit at a remote village in Korea in 1968, the 
veteran was struck on the back of the head, resulting in a 
"coma" of "approximately 24 hours."  The veteran testified 
that there were no medical facilities at this remote location 
and that when he returned to a base where medical facilities 
were available he was okay and did not feet the effects of 
the head injury until age 33.  He stated that he had his 
first seizure in 1977.  It was the injury in 1968, according 
to the veteran, which led to his current seizure disorder.  

In an unsigned statement from the veteran's former spouse 
dated in June 1998, it was noted that, while the veteran was 
"up at the DMZ" (in Korea) auditing a small post, he reported 
being out on the town one night, and receiving "a sharp blow" 
to the back of his head, resulting in his being in a coma for 
24 hours.  

In a subsequent unsigned statement from the veteran's former 
spouse dated in July 1998, it was once again noted that, 
while the veteran was "up at the DMZ" auditing a small post, 
he was "out on the town" one night, when he received "a sharp 
blow" to the back of his head resulting in his being in a 
coma for 24 hours.  

In an unsigned statement from the veteran's former spouse 
dated in early July 1999, it was once again reported that, 
while "out on the town" following the audit of a small post 
in the DMZ, the veteran received a sharp blow to the back of 
his head, with the result that he was in a coma for 24 hours.  

In a Report of Contact dated in August 1999, it was noted 
that the veteran's former spouse had been contacted, and that 
she expressed some "concern" about her former husband's 
insistent contacts with her.  The veteran's former spouse 
indicated that the veteran had been trying to get her to sign 
the aforementioned "affidavits," and that she had not done so 
because her recollection of events did not agree fully with 
the veteran's recollections.  For example, the veteran's 
former spouse had no recollection of being told of the 
incident in which the veteran suffered a blow to his head, or 
of other related details which appeared in the aforementioned 
"affidavits."  

In correspondence of late August 1999, a VA physician wrote 
that the veteran had diagnoses of schizo-affective disorder, 
seizure disorder, and episodic alcohol abuse.  

Analysis

The veteran in this case seeks service connection for the 
residuals of a head injury incurred during his period of 
active military service.  More specifically, it is argued 
that, while in service, the veteran was struck in the head 
from behind during a robbery attempt, resulting in his being 
in a coma for 24 hours.  According to the veteran, as a 
result of this in-service injury, he currently suffers from 
seizures, memory loss, and tremors.  

In that regard, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 1999).  However, once entitlement to 
service connection for a given disorder has been denied by a 
decision of the RO, that determination, absent perfection of 
the requisite appeal, is final.  38 U.S.C.A. § 7105 (West 
1991 & Supp. 1999).  Where a claim for entitlement to service 
connection has been previously denied, and that decision 
becomes final, the claim can be reopened and reconsidered 
only if new and material evidence is presented with respect 
to that claim.  38 U.S.C.A. § 5108 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.156(a) (1999).  

When an appellant seeks to reopen a previously denied claim, 
a three-step analysis must be performed.  Winter v. West, 
12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. App. 209 
(1999).  First, it must be determined whether new and 
material evidence has been presented pursuant to the 
provisions of 38 C.F.R. § 3.156(a) (1999).  Second, if new 
and material evidence has been presented, the case must be 
reopened, and, immediately upon reopening, the Secretary must 
determine whether, based upon all the evidence, and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to the provisions of 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999).  Third, if the claim is well grounded, 
the Secretary may evaluate its merits after ensuring that the 
duty to assist under 38 U.S.C.A. § 5107(b) (West 1991 & Supp. 
1999) has been fulfilled.  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers, and is neither cumulative 
nor redundant.  Evidence is "material" if it bears directly 
and substantially upon the specific matter under 
consideration and, by itself, or in connection with evidence 
previously considered, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156 (1999).  In addition, new evidence may be found to be 
material if it provides a "more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board of Veterans' Appeals to alter its decision."  Hodge at 
1363.  In determining whether new and material evidence has 
been submitted, the evidence is generally presumed to be 
credible.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

At the time of the RO decision in September 1995, it was 
noted that medical records reflected that the veteran 
reported a history of a head injury in Korea during a tour of 
duty from 1966 to 1969; that he stated that he was 
unconscious for three days without proper medical attention; 
and that he had his first seizure in New York city.  Other 
medical records reflect that the veteran reported that his 
first seizure was in June 1968, and that he had had one 
episode every month.  In a 19 page statement received in 
October 1994, the veteran provided a detailed account of the 
in-service head injury, including the fact that he received 
no medical attention following the head injury, didn't think 
too much of the incident at the time, and finished the audit 
before returning to his headquarters in Seoul.  The RO 
determined that, based on the evidence then of record, the 
veteran exhibited no residuals of an in-service head injury.  
The medical evidence indicated the presence of "questionable" 
seizures or pseudoseizures (described as "blackouts") related 
to alcoholism.  Body tremors and/or "hand shaking" noted on 
various occasions was held to have existed prior to the 
veteran's entry into service, and to be congenital in origin.  
Based on the evidence of record, there was no indication that 
the veteran's preexisting condition permanently worsened as a 
result of his active military service.  Based on such 
findings, the rating decision of September 1995 denied 
entitlement to service connection for residuals of a head 
injury to include a seizure disorder, memory loss, body 
tremors, and "hand shaking."  That determination has now 
become final.  

Evidence received since the time of the aforementioned RO 
decision, while not previously of record, is not "new" in 
that the additional evidence is "merely cumulative" of other 
evidence of record.  See 38 C.F.R. § 3.156; see also Evans v. 
Brown, 9 Vet. App. 273, 283 (1996).  "In order for evidence 
to be sufficient to reopen a previously disallowed claim, it 
must be both new and material.  If evidence is not new, the 
inquiry ends and the claim cannot be reopened."  Smith v. 
West, 12 Vet. App. 312, 314 (1999).  When the Board 
determines that newly presented evidence is cumulative of 
previously considered evidence and therefore not "new" for 
purposes of reopening a claim, that ends the Board's analysis 
of whether the evidence is "new and material."  Vargas-
Gonzalez v. West, 12 Vet. App. 321, 327 (1999).

Prior to the September 1995 decision, the veteran had 
provided a 19 page detailed account of the in-service head 
injury and the symptoms which he attributed to this injury.  
His hearing testimony is merely cumulative of information 
that was of record at the time of the September 1995 
decision.  Medical records added to the record since the 
September 1995 decision are likewise merely cumulative of 
evidence of record at the time of the September 1995 
decision.  The additional medical records, while showing 
continued treatment for a "seizure" disorder, do not contain 
any competent evidence of a relationship between that 
disability and any incident or incidents of the veteran's 
period of active military service.  At the time of the 
September 1995 decision, it was noted that, as of the time of 
the veteran's separation from service, he suffered no chronic 
residual disability as a result of any in-service head 
injury.  At the time of the September 1995 decision, the sole 
"evidence" of a relationship between the veteran's post-
service symptomatology and an alleged in-service head injury 
consisted of statements provided by the veteran.  However, 
the veteran does not possess the medical expertise necessary 
to link his current symptomatology to an incident of his 
military service.  See Heuer v. Brown, 7 Vet. App. 379, 384 
(1995) (Where the determinative issue involves either medical 
etiology or medical diagnosis, competent medical evidence is 
required); Grottveit v. Brown, 5 Vet. App. 91-93 (1993) 
(Laypersons are not competent to offer medical opinions).  A 
layperson is competent to describe symptoms, but is not 
competent to offer evidence which requires medical knowledge, 
such as a diagnosis or determination of etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
records added to the file since the September 1995 decision 
contain no competent evidence of any relationship between 
current symptomatology and an in-service head injury.  The 
recent medical evidence suggests only that the veteran 
currently suffers from certain "seizure-like" activity, 
without any demonstrated nexus between that activity and any 
in-service head injury.

Inasmuch as the newly presented evidence is cumulative of 
previously considered evidence and therefore not "new" for 
purposes of reopening a claim, the Board hold that the 
veteran's claim is not reopened.



ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for the 
residuals of head injury to include a seizure disorder, 
memory loss, and tremors, the benefit sought on appeal is 
denied.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

